UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1864


OCHIGBO SUNDAY AMEH,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 23, 2020                                          Decided: June 29, 2020


Before AGEE and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert William Lamb, HATCH ROCKERS IMMIGRATION, Durham, North Carolina,
for Petitioner. Joseph H. Hunt, Assistant Attorney General, Anthony C. Payne, Assistant
Director, Raya Jarawan, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ochigbo Sunday Ameh, a native and citizen of Nigeria, petitions for review of an

order of the Board of Immigration Appeals (Board) upholding the Immigration Judge’s

decision denying his motion for a continuance. We have reviewed the record and Ameh’s

claims and find no abuse of discretion. See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.

2007); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998). In addition, we find Ameh’s

contention that the Board’s decision was unlawfully issued to be without merit. We

therefore deny the petition for review for the reasons stated by the Board. In re Ameh

(B.I.A. July 11, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                    PETITION DENIED




                                            2